DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sharif Ahmed on February 10th, 2022.
The application has been amended as follows: 
Amended claim 9 as follows:
9. (Currently Amended) The assembly of claim 8, wherein: 
of the plate is defined in a base of the fastener well; 
the grommet comprises a flange and a body portion; 
the flange is engaged against the base of the fastener well; 
the tip portion of the plunger is axially movable within the body portion of the grommet; 
the lever arm comprises a first end, a second end, and a mid-section extending between the first end and the second end; 
the second end is pivotably coupled to the plunger between the head of the plunger and the flange of the grommet; 
the wall of the plate defining the fastener well comprises a fulcrum; 
the mid-section of the lever arm directly engages the fulcrum; and 4 \4866-4325-4793Serial No.: 16/387,862 Docket No.: 65667.24800 / 107359US01


Reasons for Allowance
Claims 1-15, 17-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, MacKenzie (US 3,606,814) discloses of a fastener assembly comprising nearly all of the features of the claimed invention, including a plunger (11), a grommet (10), a lever arm (27) coupled to the plunger that is actuatable, and a plate (‘B’). However, MacKenzie fails to teach wherein the plate comprises a fastener well and wherein a wall of the plate defining the fastener well defines a cutout, with the lever arm extending through the cutout.
Bundt et al. (US 4,749,298; hereinafter Bundt) teaches of a fastener assembly comprising a fastener (24) received within a fastener well (32) of a plate (16), and wherein the wall of the plate defining the fastener well defines a cutout (34) for the purpose of allowing cooling air to flow through the cutouts onto the fastener.
However, none of the references, nor combinations thereof teach or render obvious a fastener assembly meeting all of the limitations of the claimed invention, in particular having the lever arm extend through a cutout within a fastener well. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure, to modify MacKenzie or Bundt to have a lever arm extend through a cutout within a fastener well. Therefore, such a modification would not be obvious.
Regarding independent claim 8, Sakurai discloses of an assembly detachably mounted to an interior structure of an aircraft (aircraft seat 1), comprising a plate (6) with an aperture and a corresponding aperture of the interior structure. Sakurai does not explicitly disclose wherein the assembly comprises the claimed grommet, plunger, lever, or fastener well of the plate. 
MacKenzie provides a teaching for a similar fastener assembly comprising a plunger (11), grommet (10), and lever arm (27), however, fails to provide a teaching for wherein the plate comprises a fastener well and wherein a wall of the plate defining the fastener well defines a cutout, with the lever arm extending through the cutout.
Jost (US 6,883,870) provides for a teaching of a mounting plate (12) with fastener wells for the receiving of fasteners (15).
Bundt et al. (US 4,749,298; hereinafter Bundt) teaches of a fastener assembly comprising a fastener (24) received within a fastener well (32) of a plate (16), and wherein the wall of the plate defining the fastener well defines a cutout (34) for the purpose of allowing cooling air to flow through the cutouts onto the fastener.
However, none of the references, nor combinations thereof teach or render obvious a fastener assembly meeting all of the limitations of the claimed invention, in particular having the lever arm extend through a cutout within a fastener well. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to provide a teaching to any of the above prior art to have a lever arm extend through a cutout within a fastener well. Therefore, such a modification would not be obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678